UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CHARLES WEINSCHENK,
              Plaintiff,

         v.                                                 Civil Action No. 20-2510 (CKK)

 CENTRAL INTELLIGENCE AGENCY, et al.,

              Defendants.


                                  MEMORANDUM OPINION
                                     (November 9, 2021)

       On June 24, 2021, this Court dismissed Plaintiff’s pro se action “in its entirety for lack of

subject-matter jurisdiction.” Mem. Op. & Order, ECF No. 26, at 5. In response, Plaintiff filed a

motion for reconsideration of the Court’s dismissal order on June 30, 2021. See Pl.’s Mot., ECF

No. 29, at 1. On July 12, 2021, however, Plaintiff then filed an “Expedited Request for Dismissal.”

Therein, Plaintiff requested a voluntary dismissal order under Federal Rule of Civil Procedure

41(a)(2), based on his desire to “voluntarily cede th[is] matter.” Pl.’s Mot., ECF No. 30, at 1. In

that same motion, Plaintiff also requested that the Court “dismiss[] the action prior to ruling on the

pending . . . Request for Reconsideration.” Id. at 2.

       Plaintiff’s [29] Motion for Reconsideration and [30] Expedited Request for Dismissal are

presently pending before the Court. First, the Court will deny the [29] Motion for Reconsideration

as moot. This ruling comports with Plaintiff’s decision to “voluntarily cede” his position in this

case, id. at 1, and his corresponding request for the Court not to rule on his motion for

reconsideration, but instead deny that motion as moot, see id. at 2 (The “Court’s indulgence is

requested in denying [the] pending motion as moot at the plaintiff’s request.”).




                                                  1
       Second, the Court will also deny Plaintiff’s “Expedited Request for Dismissal.” Again,

this motion asks the Court for a voluntary dismissal order under Federal Rule of Civil Procedure

41(a)(2). As a general matter, courts grant dismissals under Rule 41(a)(2) “unless the defendant

would suffer prejudice other than the prospect of a second lawsuit or some tactical disadvantage.”

Conafay v. Wyeth Labs., 793 F.2d 350, 353 (D.C. Cir. 1986). Nonetheless, courts evaluating Rule

41(a)(2) motions also consider “the adequacy of the plaintiff’s explanation for voluntary dismissal”

and “the stage of the litigation at the time the motion to dismiss is made.” Mitchell v. U.S. Bank

Nat’l Ass’n for Wells Fargo Asset Sec. Corp. Mortg. Pass-Through Certificates Series 2006-AR4,

293 F. Supp. 3d 209, 213 (D.D.C. 2018). Here, Plaintiff requests a Rule 41(a)(2) dismissal order

after the Court has already dismissed this case for lack of subject-matter jurisdiction. See Mem.

Op. & Order, ECF No. 26, at 5. And Plaintiff offers no plausible explanation why a subsequent

Rule 41(a)(2) dismissal order would be necessary or appropriate at this juncture. Under these

circumstances, the Court does not find that Plaintiff’s request for a voluntary dismissal order is

warranted.

Dated: November 9, 2021

                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                 2